t c summary opinion united_states tax_court mark a steves and stacey l steves petitioners v commissioner of internal revenue respondent mark a steves petitioner v commissioner of internal revenue respondent docket nos 3561-12s 3562-12s filed date p elizabeth pirsch for petitioners christopher r moran for respondent summary opinion chiechi judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the peti- tions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in the federal_income_tax tax of petitioner mark a steves mr steves for his taxable years and respectively and a deficiency of dollar_figure in the tax of mr steves and petitioner stacey l steves ms steves for their taxable_year the issue remaining for decision is whether certain payments that mr steves made during and constitute alimony deductible under sec_215 for those respective years we hold that they do not background all of the facts in these cases which the parties submitted under rule have been stipulated by the parties and are so found mr steves and ms steves resided in virginia at the time the respective petitions in these cases were filed hereinafter all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure around date mr steves and carolyn louise robards ms robards who were married on date jointly purchased certain real prop- erty braddock road property pincite braddock road springfield virginia mr steves and ms robards financed the purchase of the braddock road property with a mortgage loan mortgage that they obtained from hsbc mortgage corp since mr steves and ms robards purchased the braddock road property to at least date they coowned that property and were coobligors on the mortgage at a time not established by the record mr steves and ms robards decid- ed to end their marriage around may and date ms robards and mr steves respectively signed a document titled support and property settlement agreement settlement agreement pursuant to which they intended to make a full final complete and equitable property division a final settlement adjustment compromise and determination of all right of support and maintenance by either party against the other by reason of their marriage and to adjust and settle any and all other rights either may have against the other arising out of the marriage the settlement agreement provided in pertinent part spousal support and maintenance each party understands that he or she may be entitled to alimony spousal support and maintenance and that under the laws of the common- wealth of virginia either party can request a reservation of the right to receive alimony they further understand that if a court makes an award of alimony that award may be increased or decreased by the court upon proper motion due to a change_in_circumstances how- ever they understand that if any amount of alimony is specified in a written_agreement between them or is waived then such waiver or agreed alimony payment cannot thereafter be changed by the court unless agreed to by the parties taking into consideration all relevant facts and circumstances including but not limited to the financial circumstances of the parties their employment income and income potentials and the division of marital property provided for elsewhere in this agreement the parties agree as follows with regard to spousal support a dr steves neither seeks desires nor requires the payment of spousal support from ms robards now or in the future accordingly dr steves hereby waives and releases any right that he may have for alimony support and maintenance or for a reservation of alimony support and maintenance from ms robards b dr steves shall pay to ms robards for alimony spousal support and maintenance the sum of four thousand five hundred dollars dollar_figure per month commencing on the first day of the month after ms robards moves into the braddock road prop- erty and continuing on the first calendar day of each month thereafter for twelve years or until dr steves has made one-hundred and forty-four monthly spousal support payments in the amount set forth herein i dr steves’ obligation to pay spousal sup- port to ms robards pursuant to this agreement shall end on the earliest to occur of the following events a the death of either party b the remarriage of ms robards c ms robards’ habitual cohab- itation for a period of twelve months or longer in a relationship anal- ogous to a marriage or d dr steves having made monthly spousal support payments to ms robards as set forth above iv such support and maintenance payments made pursuant to this agreement shall be deemed taxable_income to ms robards and deductible by dr steves for federal and state_income_tax purposes to the fullest extent permitted by applicable federal and state_income_tax law and regulations real_property b braddock road property the parties presently own as tenants_by_the_entirety real_property located in the fairfax county and more particularly identified as braddock road springfield virginia hereinafter described as the braddock road property the braddock road property is encumbered by a deed_of_trust currently held by hsbc mortgage corporation to which the parties are jointly liable both parties warrant that other than these encumbrances they know of no other debts liens loans encum- brances or the like associated with the braddock road property that have occurred during their joint_ownership of said property the parties agree as follows with respect to the braddock road property the parties shall continue to co-own the braddock road property after their divorce if any and ms robards shall have exclusive use possession and occupancy of the braddock road property for so long as she desires to occupy it as her primary residence dr steves stipulates and warrants that he shall at no time institute proceedings to force the sale or partition of the braddock road property or do anything to interfere with ms robards’ use and enjoyment possession and occupancy of the property during ms robards’ use possession and occupancy of the braddock road property and until she attains age ½ dr steves shall be solely responsible for all costs arising out of or in connection with said property including without limitation the mortgage indebtedness mortgage amortization and interest real_estate_taxes and insurance dues assessments maintenance and repairs and for the following other expenses associated with prop- erty utilities electric gas water sewer lawn care and maintenance capital improvements and all maintenance and major repairs those costing dollar_figure or more to the premises after ms robards turn sec_59 and ½ years old and for so long thereafter as she continues to have use possession and occupancy of the braddock road property she and dr steves shall share equally the mortgage indebtedness mortgage amortization and interest real_estate_taxes and insurance dr steves shall continue to be solely financially responsible for all dues assessments maintenance and repairs and for the following other expenses associated with braddock road property including but not limited to utilities electric gas water sewer lawn care and maintenance capital improvements and all maintenance and major repairs those costing dollar_figure or more to the premises dr steves shall indemnify defend and hold ms robards harmless from all lia- bility arising therefrom during her use possession and occupancy of the braddock road property ms robards shall be responsible for paying the costs of her groceries house cleaning minor repairs those under dollar_figure telephone trash and cable internet and her personal expenses associated with living in the braddock road property the proceeds from the sale of the braddock road property shall be applied as follows a payment of the mort- gage indebtedness secured_by the property b payment of commis- sions and other customary and reasonable costs associated with the sale and c payment to dr steves of an amount equal to his docu- mented pay-down of the principal on the first deed_of_trust from the date of divorce if any to the date of the closing the parties shall thereafter equally divide the remaining net_proceeds from the sale of the property the settlement attorney or agent for the sale of the braddock road property shall be authorized and directed to divide the proceeds of sale between the parties as provided herein and to disburse the proceeds to each by separate check tax intent and tax_advice it is the intent of the parties that all transfers of assets and other monetary awards pur- suant to this agreement except spousal support payments are non- taxable transfers between the parties incident to their divorce the parties acknowledge that their attorneys have not rendered tax_advice regarding the ramifications of this agreement and the parties have been advised that they should contact competent tax professionals should they have any questions regarding the taxable effect of any payments credits or transactions specified in this agreement or other tax questions in date mr steves and ms robards were divorced pursuant to a final divorce decree that decree incorporated the settlement agreement during and pursuant to paragraph b of the settlement agreement mr steves paid to ms robards dollar_figure dollar_figure and dollar_figure re- spectively as alimony spousal support and maintenance we shall sometimes refer collectively to the payments during and that mr steves made pursuant to paragraph b of the settlement agreement as the alimony pay- ments under paragraph b during and pursuant to paragraph b of the settlement agreement mr steves made certain payments totaling dollar_figure dollar_figure and dollar_figure respectively for mortgage indebtedness mortgage amortization and interest real_estate_taxes and insurance dues assessments maintenance and repairs with respect to the braddock road property and for the following other expenses associated with that property utilities electric gas water sewer lawn care and maintenance capital improvements and all maintenance and major repairs we shall sometimes refer collectively to the payments during and that mr steves made pursuant to paragraph b of the settle- ment agreement as the payments at issue mr steves filed form_1040 u s individual_income_tax_return for each of his taxable years return and return and mr steves and ms steves filed a tax_return for their taxable_year return in each of those returns mr steves claimed a deduction for the total amount of alimony payments under paragraph b during each of those years in each of the return and the return an alimony deduction also was claimed for the record does not establish the nature or the amount of each of the various expenses relating to the braddock road property that mr steves paid pursuant to paragraph b of the settlement agreement during each of the years and the total amount of expenses that mr steves had paid pursuant to paragraph b of the settlement agreement during each of those years respondent issued respective notices of deficiency notices to mr steves with respect to his taxable years and and to mr steves and ms steves with respect to their taxable_year in those notices respondent determined to disallow the deduction claimed as alimony for each of the taxable years and for the payments that mr steves had made pursuant to paragraph b of the settlement agreement during each of those years discussion mr steves and ms steves bear the burden of establishing that the deter- minations in the respective notices that remain at issue are erroneous see rule a 290_us_111 that these cases were submitted fully stipulated does not change that burden or the effect of a failure of proof see rule b 95_tc_82 aff’d 943_f2d_22 8th cir in the petition mr steves claimed as an affirmative issue that he is entitled for his taxable_year to an alimony deduction for the payments that he had made pursuant to paragraph b of the settlement agreement during that year see supra note respondent did not disallow the deduction claimed as alimony for each of taxable years and for the alimony payments under paragraph b during each of those years the only issue remaining for decision is whether the payments at issue that mr steves made pursuant to paragraph b of the settlement agreement con- stitute alimony deductible under sec_215 sec_215 allows an individual to deduct an amount equal to the ali- mony or separate_maintenance payments paid during such individual’s taxable_year sec_215 defines the term alimony or separate_maintenance pay- ment for purposes of sec_215 to mean any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 provides the following definition of the term alimony_or_separate_maintenance_payment sec_71 alimony and separate_maintenance payments b alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate main- tenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 provides the following definition of the term divorce_or_separation_instrument used in sec_71 and b sec_71 alimony and separate_maintenance payments b alimony or separate_maintenance payments defined --for purposes of this section-- divorce_or_separation_instrument --the term divorce_or_separation_instrument means-- a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse the parties agree that the payments at issue must meet all four require- ments in sec_71 through d in order to constitute alimony or separate_maintenance payments that are deductible under sec_215 and includible in the income of the recipient under sec_71 they disagree as to whether those payments satisfy the respective requirements in sec_71 b and d it is respondent’s position that the payments at issue do not satisfy the respective requirements in sec_71 b and d we consider only whether the payments at issue satisfy the requirement in sec_71 that is because resolution of that question resolves the issue of whether the pay- ments at issue constitute alimony deductible under sec_215 the requirement in sec_71 is satisfied with respect to a pay- ment under_a_divorce_or_separation_instrument if that instrument when read from a reasonable commonsense perspective does not designate such payment as a payment which is not includible in gross_income under this section and not allow- consistent with sec_71 sec_61 defines gross_income to mean all income from whatever source derived including alimony and separate mainte- nance payments able as a deduction under sec_215 see 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir the term designate as used in sec_71 means to make known directly 125_f3d_551 7th cir aff’g tcmemo_1995_554 for a divorce_or_separation_instrument to make known directly that a spouse’s payments are not to be treated as income the instrument must contain a clear explicit and express direction to that effect id it is the position of respondent that although paragraph b of the settle- ment agreement does not designate the payments at issue as payments that are not includible in gross_income under sec_71 and not allowable as deductions under sec_215 paragraph of the settlement agreement paragraph does mr steves and ms steves disagree it is their position that paragraph does not designate the payments at issue as payments that are not includible in gross_income under sec_71 and not allowable as deductions under sec_215 in support of that position mr steves and ms steves argue that the phrase paragraph which is titled tax intent and tax_advice provides in pertinent part it is the intent of the parties that all transfers of assets and other monetary awards pursuant to this agreement except spousal support payments are non-taxable transfers between the parties incident to their divorce spousal support payments in paragraph is ambiguous and refers to all payments that are required under the settlement agreement and that constitute spousal support under the law of the commonwealth of virginia virginia law according to mr steves and ms steves paragraph b of the settlement agreement required mr steves to make the payments at issue and those payments constitute spousal support under virginia law we do not find the phrase spousal support payments in paragraph to be ambiguous as mr steves and ms steves argue we also reject their argument that we must examine virginia law to answer the question that we must resolve under sec_71 in addition to paragraph the only other place in the settlement agree- ment where the phrase spousal support payments is used is paragraph of that agreement which is titled spousal support and maintenance in paragraph b of the settlement agreement pursuant to which mr steves made the respective alimony payments that were deducted in each of the return the return and the return and that respondent allowed as deductions the phrase spousal support payments is used two times and refers to the pay- see supra note see supra note ments for alimony spousal support and maintenance alimony support and maintenance support and maintenance to which paragraph of the settlement agreement pertains and which are used interchangeably in that paragraph we conclude that the phrase spousal support payments in paragraph refers only to the spousal support payments that mr steves made pursuant to paragraph b of that agreement and not to the payments that he made pursuant to paragraph b of that agreement mr steves made the payments at issue pursuant to paragraph b of the settlement agreement not pursuant to para- graph b of that agreement paragraph designated those payments at issue as non-taxable transfers between the parties incident to their divorce that is to say as amounts not includible in the income of the payee ms robards and as a result amounts not deductible by the payor mr steves see sec_215 and b on the record before us we find that the payments at issue that mr steves made pursuant to paragraph b of the settlement agreement do not satisfy the requirement in sec_71 on that record we further find that the pay- ments at issue do not constitute alimony deductible under sec_215 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decisions will be entered under rule
